Detailed Office Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner’s Comment
The examiner notes that at the bottom of page 3 of the Amended Claims filed 13 October 2020 there appears to be a typographical error: “extinction ratios.”
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 20
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwill et al. (2015/0277042; “Goodwill”) in view of Van Iseghem et al. (On-chip beam shaping using lateral leakage, Proceedings Symposium IEEE Photonics Society Benelux, 2018, Brussels, Belgium, Poster-Paper-16-November-2018; “Van Iseghem”), further in view of Sakamoto, Shinichi (2013/0016742; “Sakamoto”) and further in view of Guo et al. (Silicon-Based Ultracompact TE-Pass/TM-Stop Power Divider Using Subwavelength Gratings Assisted With .
Regarding claim 1, Goodwill discloses in figures 2-7 bent waveguide cores, figs. 3, that preferentially remove/scatter TM radiation from the cores, fig. 3, into cladding material and structural configurations that prevent the re-entry of the scattered radiation into the core. Goodwill, Abstract (“Embodiments are provided for a waveguide polarizer comprising a series of bends. The waveguide polarizer is suitable for used in optical waveguide devices or circuits, where a polarized light is required, such as for single polarization output. The polarizer design is independent of the function of the optical devices. In an embodiment, an optical polarizer comprises an optical waveguide configured to propagate light at a designated polarization mode, and comprising a bend in a same plane of the propagated light. The bend has a geometry configured to contain in the optical waveguide the designated polarization mode of the propagated light and radiate outside the optical waveguide a second polarization mode of the propagated light.”).

    PNG
    media_image1.png
    529
    699
    media_image1.png
    Greyscale

Goodwill, Figures 3 and 4.


Goodwill does not explicitly disclose grating structures which are positioned adjacent to the one or more bends of the waveguide structure and which are structured to scatter a leaked transverse wave away from the waveguide structure, wherein the grating structures include an upper grating structure on a first side of the waveguide structure and a lower grating structure on a second side of the waveguide structure, the upper grating structure and lower grating structure extend along the entirety of the bends on the first side and the second side of the waveguide structure, and the grating structures are ribs each of which are positioned at a constant angle with respect to a longitudinal axis of the waveguide structure and each of which have a constant grating pitch.
However, Van Iseghem discloses in figure 1 and related text a taper-in and taper-out leaky waveguide sandwiches between side gratings that direct leaked TM-light upwards.


    PNG
    media_image2.png
    263
    730
    media_image2.png
    Greyscale

Van Iseghem, Figure 1


Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill to have grating structures which are positioned adjacent to the one or more bends of the waveguide structure and which are structured to scatter a leaked transverse wave away from the waveguide structure, wherein the grating structures include an upper grating structure on a first side of the waveguide structure and a lower grating structure on 
Further regarding claim 1, Goodwill in view of Van Iseghem does not explicitly disclose that the waveguide structure comprises a first semiconductor material while the grating structure comprises a second semiconductor material different that the first semiconductor material.
However, Sakamoto discloses in figures 1-4, and related text, light guiding configurations in which light escaping from region 1 enters region 2 before being scattered by grating structures in region 3, where regions 1 and 3 comprise different materials having different indices of refraction. Sakamoto, par. [0051] (“ the photosensitive layer 3a has a higher refractive index than the first cladding section 2. However, the photosensitive layer 3a may, if necessary, have a lower refractive index than the first cladding section 2.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem such that the waveguide structure comprises a first semiconductor material while the grating structure comprises a second semiconductor material different that the first semiconductor material, and the grating structures scatter a transverse magnetic wave as it passes through the waveguide structure, allowing a transverse electric wave to pass through and be output at the output end because the resulting configuration would facilitate controlling the radiation of cladding light. Sakamoto, par. [0031] (“It is possible to selectively couple or reflect cladding-mode light having a predetermined wavelength into 
Further regarding claim 1, Goodwill in view of Van Iseghem and further in view of Sakamoto does not explicitly disclose that the grating structures scatter a transverse magnetic wave as it passes through the waveguide structure, allowing a transverse electric wave to pass through and be output at the output end. 
However, Guo discloses in figures 1 and 10 a waveguide structure parallel ribs on both the first side and the second side that are positioned at an angle of 90 degrees with respect to a longitudinal axis of the waveguide structure such that the grating structures scatter a transverse magnetic wave as it passes through the waveguide structure, allowing a transverse electric wave to pass through and be output at the output end.

    PNG
    media_image3.png
    457
    396
    media_image3.png
    Greyscale

Guo, Figure 10


Regarding claim 2, as dependent upon claim 1, Goodwill discloses in figures 3 and 4, and related text, that the waveguide structure has a fixed height and width, with the input end and the output end on straight portions of the waveguide structure. 
Regarding claim 3, as dependent upon claim 1, Goodwill discloses in figures 3 and 4, and related text, that the waveguide structure’s input end and output end are on straight portions of the waveguide structure, with fixed height, and in figures 5 and 6, and related text, that varying the height and/or width of the waveguide will control the prevalent polarization mode. 
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 1, such that the waveguide structure has a fixed height and varying width, with the input end and the output end on straight portions of the waveguide structure because the resultant configuration would facilitate propagating polarized light; Goodwill, Abstract; by selectively removing TM light. Van Iseghem, fig. 1.
Further regarding claim 4, as dependent upon claim 1, Goodwill in view of Van Iseghem and further in view of Sakamoto does not explicitly disclose that the ribs comprise parallel ribs extending along an entirety of the one or more bends on the first side and the second side of the waveguide structure, such that the parallel ribs on both the first side and the second side are 
However, Guo discloses in figures 1 and 10 a waveguide structure parallel ribs on both the first side and the second side that are positioned at an angle of 90 degrees with respect to a longitudinal axis of the waveguide structure such that the grating structures scatter a transverse magnetic wave as it passes through the waveguide structure, allowing a transverse electric wave to pass through and be output at the output end.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem and further in view of Sakamoto, as applied in the rejection of claim 1, such that the ribs comprise parallel ribs extending along an entirety of the one or more bends on the first side and the second side of the waveguide structure, such that the parallel ribs on both the first side and the second side are positioned at an angle of 90 degrees with respect to a longitudinal axis of the waveguide structure because the resulting configuration would facilitate controlling the polarization of light traversing out of the waveguide structure. Guo, fig. 10, and related text.
Regarding claim 5, as dependent upon claim 3, Goodwill discloses in figures 3 and 4, and related text, varying the linearity and curvature of connected waveguide regions. 
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 3, such that the one or more bends have a curvature that changes linearly from zero to its maximum value and then decreases linearly back to zero because the resultant configuration would facilitate propagating polarized light; Goodwill, Abstract; by selectively removing TM light. Van Iseghem, fig. 1.

Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 5, such the one or more bends have regions of maximum and minimum radius because the resultant configuration would facilitate propagating polarized light; Goodwill, Abstract; by selectively removing TM light. Van Iseghem, fig. 1.
Regarding claim 7, as dependent upon claim 3, Goodwill discloses in figures 3 and 4, and related text, varying the linearity and curvature of connected waveguide regions. 
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 3, such the one or more bends are cascaded along a length of the waveguide structure because the resultant configuration would facilitate propagating polarized light; Goodwill, Abstract; by selectively removing TM light. Van Iseghem, fig. 1.
Regarding claim 8, as dependent upon claim 3, Goodwill discloses in figures 3 and 4, and related text, varying the linearity and curvature of connected waveguide regions. 
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 3, such the one or more bends are cascaded along an arbitrary direction of the waveguide structure because the resultant 
Regarding claim 9, as dependent upon claim 3, Goodwill discloses in figures 3 and 4, and paragraph [0002], that the waveguide structure is fabricated from silicon.
Regarding claim 10, as dependent upon claim 1, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 1, such that the grating structures are structures remotely positioned from the waveguide structure and which are further adjacent to the one or more bends of the waveguide structure: the one or more bends change linearly with its curve length from zero at the input end to a maximum value (1/Rmin) and then decreases linearly back to zero at the output end; the waveguide structure is of a fixed height and width; a cladding is provided above the waveguide structure; and the grating structures: scatter transverse magnetic wave as it passes through the waveguide structure, allowing transverse electric wave to pass through and be output at the output end; and have a grating period varied for optimizing different wavelengths and/or extinction ratios because the resulting configuration would facilitate controlling the polarization of light traversing out of the waveguide structure. Guo, fig. 10, and related text, by selectively removing TM light. Van Iseghem, fig. 1; Van Iseghem, fig. 1.
Regarding claim 11, as dependent upon claim 1, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 1, such that the grating structures are structures remotely positioned from the waveguide structure and which are further oriented in parallel or perpendicular to a longitudinal axis of the 
Regarding claim 12, as dependent upon claim 1, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 1, such that the grating structures are 1D which are remotely positioned from the waveguide structure because the resulting configuration would facilitate controlling the polarization of light traversing out of the waveguide structure. Guo, fig. 10, and related text, by selectively removing TM light. Van Iseghem, fig. 1; Van Iseghem, fig. 1.
Regarding claim 13, as dependent upon claim 1, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 1, such that the grating structures are fabricated from one of a same material as the waveguide structure and from layers of different material and which are remotely positioned from the waveguide structure because the resulting configuration would facilitate controlling the polarization of light traversing out of the waveguide structure. Guo, fig. 10, and related text, by selectively removing TM light. Van Iseghem, fig. 1; Van Iseghem, fig. 1.

Regarding claim 15, as dependent upon claim 1, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 1, such that the grating structures are periodic or aperiodic or apodized because the resulting configuration would facilitate controlling the polarization of light traversing out of the waveguide structure. Guo, fig. 10, and related text, by selectively removing TM light. Van Iseghem, fig. 1; Van Iseghem, fig. 1.
Regarding claim 16, as dependent upon claim 1, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 1, such that the ribs above and below the waveguide structure are positioned and structured to scatter different types of transmissions because the resulting configuration would facilitate 
Regarding independent claim 17, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 1, to comprise: a waveguide structure fabricated on a silicon on insulator wafer, the waveguide structure composed of one or more bends, and opposing straight sections comprising an input and an output; and grating structures separated from the waveguide structure and positioned on opposing sides of the waveguide structure and at least between the input end and the output end, the grating structures configured to scatter leaked/radiated energy away from the waveguide structure such that the ribs comprise parallel ribs extending along an entirety of the one or more bends on the first side and the second side of the waveguide structure, such that the parallel ribs on both the first side and the second side are positioned at an angle of 90 degrees with respect to a longitudinal axis of the waveguide structure because the resulting configuration would facilitate controlling the polarization of light traversing out of the waveguide structure. Guo, fig. 10, and related text, by selectively removing TM light. Van Iseghem, fig. 1; Van Iseghem, fig. 1.
Regarding claim 18, as dependent upon claim 17, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 17, such that the grating structures are discrete shapes separated from another and which are arranged in parallel rows at a constant angle with respect to the waveguide structure a same material as the waveguide structure because the resulting configuration would facilitate 
Regarding claim 20, as dependent upon claim 17, Goodwill discloses in figures 5 and 6 waveguide cross-sections having different heights and widths which facilitate controlling TE and TM loses. Goodwill, par. [0028]. Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goodwill in view of Van Iseghem, further in view of Sakamoto, and further in view of Guo, as applied in the rejection of claim 17, such that the grating structures are periodic or aperiodic or apodized, the grating structures are ribs positioned at an angle of a=6O degrees with respect to a longitudinal axis of the waveguide structure, one set of grating structures extends along an entirety of the curve on one side of the waveguide structure, and the waveguide structure includes a stepped feature because the resulting configuration would facilitate controlling the polarization of light traversing out of the waveguide structure. Guo, fig. 10, and related text, by selectively removing TM light. Van Iseghem, fig. 1; Van Iseghem, fig. 1. 
Claim 19
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Ni et al. (A Hybrid Plasmonic Waveguide-based TE-Pass Slot Waveguide Polarizer, in Advanced Photonics 2018 (BGPP, IPR, NP, NOMA, Sensors, Networks, SPPCom, SOF), OSA Technical Digest (online) (Optical Society of America, 2018), paper IW4B.2.; “Ni”) in view of Goodwill et al. (2015/0277042; “Goodwill”), and further in view of Van Iseghem et al. (On-chip beam shaping using lateral leakage, Proceedings Symposium IEEE Photonics Society Benelux, 2018, Brussels, Belgium, Poster-Paper-16-November-2018; “Van Iseghem”), further in view of Sakamoto, Shinichi (2013/0016742; “Sakamoto”).


    PNG
    media_image4.png
    376
    662
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    342
    1227
    media_image5.png
    Greyscale

Ni, Figures 1 and 3


Further regarding claim 19, Ni does not explicitly disclose that the waveguide structure comprises: a curved waveguide structure fabricated on a photonic compatible platform; wherein the curved waveguide structure has at least a fixed height, with an input end and the output end, wherein the curve of the curved waveguide structure includes a curvature that changes linearly from zero at the input end to its maximum value and then decreases linearly back to zero at the 
However, Goodwill discloses in figures 2-7 bent waveguide cores, figs. 3, that preferentially remove/scatter TM radiation from the cores, fig. 3, into cladding material and structural configurations that prevent the re-entry of the scattered radiation into the core. Goodwill, Abstract (“Embodiments are provided for a waveguide polarizer comprising a series of bends. The waveguide polarizer is suitable for used in optical waveguide devices or circuits, where a polarized light is required, such as for single polarization output. The polarizer design is independent of the function of the optical devices. In an embodiment, an optical polarizer comprises an optical waveguide configured to propagate light at a designated polarization mode, and comprising a bend in a same plane of the propagated light. The bend has a geometry configured to contain in the optical waveguide the designated polarization mode of the propagated light and radiate outside the optical waveguide a second polarization mode of the propagated light.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ni such that the waveguide structure comprises: a curved waveguide structure fabricated on a photonic compatible platform; wherein the curved waveguide structure has at least a fixed height, with an input end and the output end, wherein the curve of the curved waveguide structure includes a curvature that changes linearly from zero at the input end to its maximum value and then decreases linearly back to zero at the output end, and wherein the curved waveguide structure is fabricated from any of silicon, SiN, Poly-Si, doped silicon, doped Poly-Si or Ge doped Si because the resulting configuration would facilitate containing within the 
Further regarding claim 19, Ni in view of Goodwill does not explicitly disclose grating structures positioned on opposing sides of the curved waveguide structure between an input end and output end of the curved waveguide structure, the grating structures being structured to scatter a leaked transverse wave away from the waveguide structure,
However, Van Iseghem discloses in figure 1 and related text a taper-in and taper-out leaky waveguide sandwiches between side gratings that direct leaked TM-light upwards.
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Ni in view of Goodwill to have grating structures positioned on opposing sides of the curved waveguide structure between an input end and output end of the curved waveguide structure, the grating structures being structured to scatter a leaked transverse wave away from the waveguide structure because the resultant configuration would facilitate propagating polarized light; Goodwill, Abstract; by selectively removing TM light. Van Iseghem
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/ Primary Examiner, Art Unit 2883